UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-2137



In re:   MOHAMMAD ASHRAF MOHAMMAD-OMAR,



                Petitioner.



                 On Petition for Writ of Mandamus.
             (1:07-cr-00425-CMH-3; 1:10-cv-01112-CMH)


Submitted:   March 9, 2017                  Decided:   March 27, 2017


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mohammad Ashraf Mohammad-Omar, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Mohammad    Ashraf   Mohammad-Omar     petitions     for   a   writ   of

mandamus, alleging the district court has unduly delayed acting on

his Fed. R. Civ. P. 60(b) motion, motion to correct clerical

errors, and motion for judgment on the pleadings, following the

denial of his 28 U.S.C. § 2255 (2012) motion.            He seeks an order

from this court directing the district court to act.            Our review

of the district court’s docket reveals that the district court

denied these three motions by order dated February 24, 2017.

Accordingly,    because   the   district   court   has   recently    decided

Mohammad-Omar’s pending motions, we deny the mandamus petition as

moot.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                    2